        Case: 5:21-cv-00139-SL Doc #: 1 Filed: 01/18/21 1 of 14. PageID #: 1




                                             IN THE

                             UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF OHIO

                               EASTERN DIVISION AT AKRON

                                    _____________________

SHARON D. LAWRENCE                       )
1267 Honodle Avenue                      )           Case No. ____________________________
Akron, Ohio 44305-3305                   )
                                         )           Hon. _______________________________
                              Plaintiff, )           United States District Judge
v.                                       )
                                         )           Hon. _______________________________
OHIO DEPARTMENT OF MENTAL                )           United States Magistrate Judge
HEALTH AND ADDICTION SERVICES )
c/o Lori Criss, Director                 )
30 East Broad Street, 36th Floor         )           COMPLAINT
Columbus, Ohio 43215-3430                )
                                         )           JURY DEMAND ENDORSED HEREON
                              Defendant, )
______________________________________)


               Plaintiff Sharon D. Lawrence (“Lawrence”), through her undersigned counsel of

record, for her cause of action hereby alleges the following:

               1. Lawrence is a resident of the City of Akron in Summit County, Ohio, is em-

ployed as a full-time Psychiatric/DD Nurse Manager for Heartland Behavioral Healthcare

(“HBH”), a hospital located in Stark County and operated by Defendant Ohio Department of Men-

tal Health and Addiction Services (“ODMHAS”). Lawrence is female and identifies as an African

American.

               2. ODMHAS is an agency of the State of Ohio with principal offices located at 30

East Broad Street, 36th Floor, in the City of Columbus, Ohio.
        Case: 5:21-cv-00139-SL Doc #: 1 Filed: 01/18/21 2 of 14. PageID #: 2




               3. ODMHAS has more than 20 full-time employees, including more than 20 full-

time employees assigned to HBH.

                                    JURISDICTION AND VENUE

               4. This court has jurisdiction over the parties and the subject matter of this civil

action under 28 U.S.C. §§ 1331 and/or 1367 inasmuch as Lawrence’s claims for unlawful em-

ployment discrimination set forth in this complaint arise under the laws of the United States, to-

wit, the Civil Rights Act, 42 U.S.C. §§ 2000e, et seq., as amended, and her other causes of action

recited herein otherwise present claims that are so related to the claims over which this court has

original jurisdiction that they form part of the same case or controversy under Article III of the

United States Constitution.

               5. Venue for this civil action is proper in the Eastern Division of this court, sitting

in Akron, by operation of 28 U.S.C. § 1391(b)(2) and Rules 3.8(a) and 3.8(b) of the Local Rules

for the United States District Court for the Northern District of Ohio.

                                     COMMON ALLEGATIONS

               6. Lawrence commenced her employment with ODMHAS in April of 1997 and

was assigned to HBH in April of 2012.

                   Race and Gender-Based Discrimination in the Work Setting

               7. Commencing in or about April of 2019, Lawrence complained to HBH manage-

ment of ongoing disparate treatment that she and another female African American peer manager

were experiencing in the work setting. Specifically, Lawrence asserted that a male Caucasian peer

manager, Michael Dewitt, a/k/a “Mick” Dewitt (“Dewitt”), had been receiving favorable treatment




                                                 2
        Case: 5:21-cv-00139-SL Doc #: 1 Filed: 01/18/21 3 of 14. PageID #: 3




and consideration in respect of terms and conditions of employment that were intended to apply to

all nurse managers.

               8. Among the job-related issues that Lawrence called to management’s attention

were (a) the process by which HBH’s Chief Executive Officer, Dave Coletti, and Nurse Executive,

Steve Pessefall, selected Dewitt to serve as Interim Nurse Executive at ODMHAS’s Toledo facility

when Dewitt was not the most qualified and had not been performing relevant clinical nurse man-

ager job assignments of the sort that Lawrence and the other female African American nurse man-

ager had performed in a satisfactory manner before the temporary assignment was announced, (b)

the fact that Lawrence and the other female African American nurse manager were more qualified

and experienced at the time of the temporary assignment to fill the Toledo opening on an interim

basis, and (c) the routine failure of the Nurse Executive to administer and enforce work rules and

performance expectations in a uniform and equal fashion, irrespective of the gender and race of

Dewitt, in that Dewitt’s failure to discharge specific job duties and expectations of his position

were routinely overlooked or unjustifiably excused while the Nurse Executive always strictly ad-

ministered and enforced his announced work rules and performance expectations in reviews and

other dealings with Lawrence and the other female African American peer manager, thereby fa-

voring the Caucasian male peer manager to the two female African American counterparts.

               9. In the course of her employment at HBH, the Nurse Manager did not hold Dewitt

to the same performance standards expected of his female African American peer managers. For

example, while Lawrence and her female African American peer manager were required to turn

in, on a monthly basis, certain quality assurance/performance improvement “monitors” for many

critical aspects of a psychiatric hospital’s operation, including medication administration routines,

medical record reviews, patient pain assessments, medical competency reviews for subordinate




                                                 3
        Case: 5:21-cv-00139-SL Doc #: 1 Filed: 01/18/21 4 of 14. PageID #: 4




nursing personnel, special observation log reviews, violence review initiatives, and other similar

“monitors,” the Nurse Executive exempted Dewitt from these strict requirements even though

such tasks were considered by the Nurse Executive, in particular, and the healthcare service indus-

try, in general, to be essential to any psychiatric hospital’s operations.

               10. The Nurse Executive required each of his Psychiatric Nurse Managers to con-

duct monthly meetings with all subordinate nursing and support staff to keep staff members in-

formed of changes or additions to nursing policies and procedure on a regular basis and to alert

such staff of updates or changes to nursing practice standards or expectations, all while providing

all such personnel an opportunity to ask questions or share experiences or information with all

staff members in attendance. Without a self-evident explanation or readily apparent justification,

Dewitt was exempted from the directive that all nurse managers conduct such meetings even

though he managed roughly one-third of the nursing staff. While Lawrence and her female African

American peer manager were threatened with disciplinary action if they should fail, even once, to

organize and conduct such meetings, the Nurse Executive, on information and belief, never re-

quired Dewitt to follow the directive given to Lawrence and her female African American peer

manager or disciplined Dewitt in any way for not organizing such meetings.

               11. The Nurse Executive required each of his Psychiatric Nurse Managers to attend

committee meetings conducted by HBH’s Medical Director or Director of Psychology. Such

meetings were designed to update all management personnel respecting a wide variety of hospital-

specific and practice-wide requirements and standards. Dewitt routinely failed to attend these

committee meetings. Yet, Lawrence and her female African American peer manager were threat-

ened with disciplinary action if even one such committee meeting would be missed. Indeed, Law-




                                                   4
        Case: 5:21-cv-00139-SL Doc #: 1 Filed: 01/18/21 5 of 14. PageID #: 5




rence’s female African American peer manager was given a written reprimand by the Nurse Ex-

ecutive for her failure to attend a single meeting even though the Nurse Executive himself had

assigned such peer manager to cover half of the facility due to a temporary staff shortage in the

nursing management ranks.

               12. On one occasion, Lawrence was late for a nursing leadership meeting organized

and conducted by the Nurse Executive due to the press of other hospital business that often forced

certain managers to turn up late for these meetings. The Nurse Executive told Lawrence that her

tardiness would be noted in her “work product file” for possible use in meting out discipline in the

event of any other future perceived performance deficiencies and/or policy or procedure violations.

To the best of Lawrence’s knowledge and information, Dewitt was never subjected to equally

harsh and unforgiving treatment.

               13. The Nurse Executive ordered all Psychiatric Nurse Managers to attend to unit-

wide work assignments made by him personally. One such assignment required all nursing staff

to make sure no patient had more than seven (7) changes of clothing in his or her possession and

to winnow the closets of each patient having more than one change of clothing for each day of the

week. Another such assignment required his Psychiatric Nurse Managers to install information

boards on each unit and keep such boards current with postings of the results of meetings and

hospital-wide quality assurance/performance improvement monitors. Lawrence and her female

African American peer manager were held to account by the Nurse Manager in making sure such

information boards were posted and kept up to date, the Nurse Executive never held Dewitt to

account for his abject failure or refusal to follow such specific unit-wide job assignments.

               14. In April of 2019, the Nurse Executive attended a three-day off-site seminar.

Standing policies and practices dictated that the senior-most Psychiatric Nurse Manager available




                                                 5
        Case: 5:21-cv-00139-SL Doc #: 1 Filed: 01/18/21 6 of 14. PageID #: 6




during his absence would serve in the capacity as Acting Nurse Executive until the Nurse Execu-

tive’s return. Instead of following this practice, however, the Nurse Executive intentionally tapped

a Nurse Supervisor, a Caucasian subordinate management team member, to serve as Acting Nurse

Executive, thereby bypassing Lawrence, the senior-most available Psychiatric Nurse Manager, and

deliberately leaving her out of the loop. This was a typical example of the Nurse Executive’s race

animus, as he routinely followed the same practice in tapping Dewitt for temporary Nurse Execu-

tive duties during absences even though both Lawrence and her female African American peer

manager were more senior and available for duty and therefore, in accordance with standing poli-

cies and practices, should have been asked to assume the duties of Acting Nurse Executive in such

instances.

               15. Selecting Dewitt to serve as Acting Nurse Executive over other senior nurse

managers resulted in the intentional pre-positioning of Dewitt to take on a Nurse Executive’s role

in a sister ODMHAS facility if such an opening should arise. From time to time, “temporary work

level” (“TWL”) assignments are made by ODMHAS to fill in during temporary or transition-based

vacancies in the Nurse Executive’s role at a facility. One of the advantages of serving as Acting

Nurse Executive at HBH, therefore, was to give Dewitt a “leg up” when it came to management’s

consideration of candidates for permanent or TWL assignments in the Nurse Executive’s role at

HBH or any other sister ODMHAS facility. Thus, since the two more experienced, equally qual-

ified, and longer-tenured African American female Psychiatric Nurse Managers on his staff were

deliberately passed over for these temporary assignments in favor of Dewitt, the Caucasian male

Psychiatric Nurse Manager, the Nurse Executive pre-positioned Dewitt for eventual temporary or

permanent promotion and thereby made it more difficult for either of the two African American




                                                 6
        Case: 5:21-cv-00139-SL Doc #: 1 Filed: 01/18/21 7 of 14. PageID #: 7




female Psychiatric Nurse Managers on his staff to gain the same experience, and therefore the

same advantage, that Dewitt was deliberately accorded.

                                  Retaliation in the Work Setting

               16. The Nurse Executive learned of Lawrence’s intention to pursue a charge of

discrimination and/or the actual commencement of the above-captioned charge around May 7,

2019, when Lawrence lodged an internal complaint with an EEO Compliance Officer of OD-

MHAS. Such action by Lawrence constituted “protected activity” under 42 U.S.C. § 2000e-3(a)

and O.R.C. § 4112.02(I).

               17. Prior to May 7, 2019, the Nurse Executive adopted a policy of encouraging and

actively responding to e-mail communications received from his direct reports, including Law-

rence. Such an open line of communication with the Nurse Executive always is essential to a

Psychiatric Nurse Manager when trying to do his or her job efficiently and comprehensively.

When such a communication line is severed, the Psychiatric Nurse Manager is not updated on

changes in policy or procedure, is deprived of warnings of changes or new expectations when it

comes to internal operating processes, does not reap the benefit of routine access to her (or his)

direct supervisor and/or confirmation that work underway or completed was done correctly or

required further attention or improvement in the future, thereby threatening the Psychiatric Nurse

Manager’s job security with the increased risk that the lack of communication will prompt a failure

to attend to hospital-related business on a timely basis and in a manner consistent with then-current

HBH policies and procedures.

               18. Once the Nurse Executive learned of Lawrence’s dissatisfaction with the way

he was preferring the male Caucasian Psychiatric Nurse Manager on his staff and the fact that

Lawrence indeed had gone through with filing a charge of discrimination, he cut off Lawrence’s



                                                 7
        Case: 5:21-cv-00139-SL Doc #: 1 Filed: 01/18/21 8 of 14. PageID #: 8




access to feedback and directives by way of e-mail transmissions, thereby compromising Law-

rence’s efforts to do her job efficiently and comprehensively, as she no longer enjoyed the same

degree of access to her direct supervisor that she was supposed to get. Yet, the Nurse Executive

did not cut off such e-mail access for any of Lawrence’s peers.

               19. Shortly after learning of Lawrence’s decision to proceed with her charge of

discrimination, a routine opportunity to make sure a Psychiatric Nurse Manager’s paycheck was

not shorted came up. Under prior practice, the Nurse Executive would make adjustments to a

Psychiatric Nurse Manager’s timesheets each week to make sure his direct reports would not suffer

any shortage in the number of hours actually worked during a pay period by charging available

vacation leave credits in such employee’s payroll account unless the employee specifically re-

quested that no such leave credits be used for such purpose. Ms. Lawrence made no such request

of the Nurse Executive. Shortly after learning of Lawrence’s commencement of her charge of

discrimination, however, there came a pay period during which Lawrence was 4.90 hours shy of a

full 80-hour paycheck. Indeed, Lawrence called this shortfall to the Nurse Executive’s attention

in writing to make sure he was aware that a routine charge to her vacation leave account was

authorized by her to cover her 4.90-hour shortfall. Instead of using past practice and simply charg-

ing my client’s vacation bank for these 4.90 hours, the Nurse Executive approved Lawrence’s

timesheet without making the routine adjustment, thereby punishing Lawrence by depriving her

of 4.90 hours of pay. At her then-current rate of compensation, this resulted in leaving Lawrence

short some $292.09 for the pay period ending August 3, 2019. As far Lawrence knows, no other

direct report on the Nurse Executive’s staff ever was subjected to the intentional shorting of his or

her paycheck when vacation credit was banked and available unless the employee involved spe-

cifically asked that the bank not be tapped.




                                                 8
        Case: 5:21-cv-00139-SL Doc #: 1 Filed: 01/18/21 9 of 14. PageID #: 9




               20. Lawrence filed a charge of discrimination with the Equal Employment Oppor-

tunity Commission (“EEOC”) on August 13, 2019, charging ODMHAS with having discriminated

against her in respect of terms and conditions of employment on the basis of sex (Female) and her

race (African American) and further charging ODMHAS with acts of unlawful retaliation. The

EEOC designated Lawrence’s charge as Charge No. 532-2019-02604 (“the EEOC Charge”). The

EEOC terminated its investigation into the Lawrence EEOC Charge on October 20, 2020, and

issued a right-to-sue notice to Lawrence on such date. Lawrence received such notice at her home

on October 23, 2020, and her undersigned counsel received a copy of such right-to-sue notice on

that same date. A copy of the EEOC Charge, as filed by Lawrence, and a copy of the EEOC’s

right-to-sue notice (with accompanying envelope bearing a postmark of October 21, 2020) are

reproduced, respectively, in Exhibit A and Exhibit B, attached hereto and specifically incorpo-

rated by reference as if fully rewritten herein.

                                         COUNT ONE
                               Unlawful Employment Discrimination
                                   42 U.S.C. §§ 2000e, et seq.

               21. ODMHAS is an “employer” within the meaning of 42 U.S.C. § 2000e(b).

               22. Lawrence falls within the definition of an “employee” of ODMHAS within the

meaning of 42 U.S.C. § 2000e(f) and is a “complaining party” within the meaning of 42 U.S.C. §

2000e(l).

               23. By engaging in the conduct described generally in Paragraphs 7 through 15,

above, ODMHAS discriminated against Lawrence on the basis of her sex (Female) and her race

(African American) (a) in violation of 42 U.S.C. § 2000e-2(a)(1) inasmuch as ODMHAS discrim-

inated against Lawrence in respect of the terms, conditions, or privileges of her employment on

the basis of her gender and/or her race and (b) in violation of 42 U.S.C. § 2000e-2(a)(2) inasmuch



                                                   9
       Case: 5:21-cv-00139-SL Doc #: 1 Filed: 01/18/21 10 of 14. PageID #: 10




as ODMHAS acted in such fashion as to deprive (or tend to deprive) Lawrence of employment

and promotional opportunities or to affect the status she enjoyed as a Psychiatric Nurse Manager

at HBH in an adverse fashion because of her sex (Female) and/or her race (African American).

               24. By engaging in the conduct described generally in Paragraphs 16 through 19,

above, ODMHAS unlawfully retaliated against Lawrence because she opposed practices made

unlawful by Title VII of the United States Code or because she engaged in protected activity by

making a charge against ODMHAS and participating in an investigation conducted in connection

therewith, all in violation of 42 U.S.C. § 2000e-3(a).

               25. As a proximate result of the acts of ODMHAS, as alleged in this Count One,

Lawrence has suffered, and continues to suffer, damages of both an economic and non-economic

nature in an amount exceeding Twenty-Five Thousand and No/100 Dollars ($25,000.00) for which

ODMHAS is liable. Additionally, ODMHAS is subject to an order of this court that shall enjoin

HBH management, under penalty of contempt, from establishing and/or administering policies and

procedures in such manner as to treat female and African American employees in a disparate fash-

ion in respect of terms and conditions of employment, access to all privileges, benefits, and rights

of employment, and/or promotional opportunities both of a permanent and a temporary nature and

from establishing and/or administering policies and procedures in such manner as to retaliate

against employees in respect of terms and conditions of employment, access to all privileges, ben-

efits, and rights of employment, and/or promotional opportunities both of a permanent and a tem-

porary nature after having engaged in protected activity of the sort safeguarded by 42 U.S.C. §

2000e-3(a), including (without limitation) entry of an order directing HBH management to instruct




                                                10
       Case: 5:21-cv-00139-SL Doc #: 1 Filed: 01/18/21 11 of 14. PageID #: 11




all supervisory personnel to refrain from denying access to e-mail communication in the dissemi-

nation and sharing of day-to-day information regarding hospital operations, policies, procedures,

and internal operating processes.

                                       COUNT TWO
                       Unlawful Discrimination in the Employment Setting
                                  O.R.C. §§ 4112.01, et seq.

               1-25. Lawrence hereby incorporates by reference as if fully rewritten herein all

allegations set forth or referenced in Paragraphs 1 through 25 of this complaint.

               26. ODMHAS, at all times relevant to this civil action, is an “employer” within the

meaning of O.R.C. § 4112.01(A)(2).

               27. At all times relevant to this civil action, Lawrence fell within the definition of

an “employee” within the meaning of O.R.C. § 4112.01(A)(3).

               28. By engaging in the conduct described generally in Paragraphs 7 through 15,

above, ODMHAS discriminated against Lawrence on the basis of her sex (Female) and/or race

(African American) in violation of O.R.C. § 4112.02(A).

               29. As a proximate result of the acts of ODMHAS, as alleged in this Count Two,

Lawrence has suffered, and continues to suffer, damages of both an economic and non-economic

nature in an amount exceeding Twenty-Five Thousand and No/100 Dollars ($25,000.00) for which

ODMHAS is liable. Additionally, ODMHAS is subject to an order of this court that shall enjoin

HBH management, under penalty of contempt, from establishing and/or administering policies and

procedures in such manner as to treat female and African American employees in a disparate fash-

ion in respect of terms and conditions of employment, access to all privileges, benefits, and rights

of employment, and/or promotional opportunities both of a permanent and a temporary nature.




                                                11
          Case: 5:21-cv-00139-SL Doc #: 1 Filed: 01/18/21 12 of 14. PageID #: 12




                                       COUNT THREE
                          Unlawful Retaliation in the Employment Setting
                                      O.R.C. §§ 4112.02(I)

                1-29. Lawrence hereby incorporates by reference as if fully rewritten herein all

allegations set forth or referenced in Paragraphs 1 through 29 of this complaint.

                30. The activities referenced in Paragraphs 16 through 19, above, and commence-

ment of the EEOC Charge constituted protected activity safeguarded under Ohio law by operation

of O.R.C. § 4112.02(I).

                31. By engaging in the conduct generally described in Paragraphs 16 through 19,

above, ODMHAS discriminated against Lawrence because she opposed unlawful discriminatory

practices of the sort defined in O.R.C. § 4112.02.

                32. As a proximate result of the acts of management personnel of HBH, as alleged

in this Count Three, Lawrence has suffered, and continues to suffer, damages of both an economic

and non-economic nature in an amount exceeding Twenty-Five Thousand and No/100 Dollars

($25,000.00), for which ODMHAS is liable. Additionally, ODMHAS is subject to an order of this

court that shall enjoin HBH management, under penalty of contempt, from establishing and/or

administering policies and procedures in such manner as to retaliate against employees in respect

of terms and conditions of employment, access to all privileges, benefits, and rights of employ-

ment, and/or promotional opportunities both of a permanent and a temporary nature after having

engaged in protected activity of the sort safeguarded by O.R.C. 4112.02(I), including (without

limitation) entry of an order directing HBH management to instruct all supervisory personnel to

refrain from denying access to e-mail communication in the dissemination and sharing of day-to-

day information regarding hospital operations, policies, procedures, and internal operating pro-

cesses.



                                                12
      Case: 5:21-cv-00139-SL Doc #: 1 Filed: 01/18/21 13 of 14. PageID #: 13




              WHEREFORE, having stated her cause of action, Plaintiff Sharon D. Lawrence

demands that this court enter judgment in her favor and against Defendant Ohio Department of

Mental Health and Addiction Services, granting the following relief:

              (1)   An award in favor of Lawrence and against ODMHAS on Count One,
                    Count Two, and/or Count Three hereof in such amount(s) in excess
                    of Twenty-Five Thousand and No/100 Dollars ($25,000.00) (U.S.) as
                    shall fully and fairly compensate her for all economic and non-eco-
                    nomic damages proximately caused by the wrongful acts and omis-
                    sions of ODMHAS in discriminating against her on the basis of her
                    sex and/ or race and enjoin ODMHAS, upon successful prosecution
                    of her claims under Count One, Count Two, and/or Count Three
                    hereof, in such manner as to require ODMHAS to refrain from estab-
                    lishing or administering policies or procedures at HBH in such fash-
                    ion as to take Lawrence’s sex or race into account or to retaliate
                    against Lawrence for engaging in protected activity of the sort safe-
                    guarded by operation of 42 U.S.C. § 2000e-3(a) and/or O.R.C. §
                    4112.02(I);

              (2)   An order requiring ODMHAS (a) to direct management of HBH to
                    include in Lawrence’s personnel record such notations as may be re-
                    quired to reflect that she is to be given an equal number of opportuni-
                    ties to discharge the duties of Acting Nurse Executive as Dewitt has
                    been given, (b) to require senior HBH management to make assign-
                    ments to the role of Acting Nurse Executive to Lawrence and all other
                    nursing staff members according to generally-accepted ODMHAS
                    practices of offering such tasks, in order of seniority, to Psychiatric
                    Nurse Managers making themselves available to accept such assign-
                    ments, and (c) to order HBH management, under pain of contempt, to
                    refrain from condoning acts of disparate treatment of Psychiatric
                    Nurse Managers when it comes to administering and enforcing orders,
                    making assignments, requiring tasks to be completed, and ignoring
                    any Psychiatric Nurse Manager when he or she demonstrates abject
                    disregard (and therefore insubordination) in respect of carrying out
                    such directives;

              (3)   An award reimbursing Lawrence for all attorney fees and expenses
                    incurred and/or advanced by or for her in successfully prosecuting the
                    claims stated in this complaint, including (without limitation) such
                    attorney fees and expenses as may be awarded by law or in equity in
                    respect of her individual claims (including, without limitation, 42
                    U.S.C. §§ 1988 and/or 2000e-5);




                                               13
       Case: 5:21-cv-00139-SL Doc #: 1 Filed: 01/18/21 14 of 14. PageID #: 14




                (4)   An order allowing Lawrence to recover from ODMHAS pre-judg-
                      ment and post-judgment interest on the amount(s) awarded by this
                      court in favor of Lawrence; and

                (5)   An order taxing the costs of this action against ODMHAS and provid-
                      ing for such other and further relief as this court may deem necessary,
                      just, equitable, and appropriate in the circumstances.



                                                /s/ S. David Worhatch
                                                S. DAVID WORHATCH                             0031174
                                                Law Offices of S. David Worhatch
                                                4920 Darrow Road
                                                Stow, Ohio 44224-1406

                                                330-650-6000 (Akron/Kent)
                                                330-656-2300 (Cleveland)
                                                330-650-2390 (Facsimile)
                                                sdworhatch@worhatchlaw.com

                                                Counsel for Plaintiff

                                          JURY DEMAND

                In accordance with Rules 38 and 39 of the Federal Rules of Civil Procedure, Law-

rence hereby demands a trial by jury of all issues of fact joined by the pleadings filed in this matter.



                                                /s/ S. David Worhatch
                                                S. DAVID WORHATCH                             0031174
                                                Law Offices of S. David Worhatch
                                                4920 Darrow Road
                                                Stow, Ohio 44224-1406

                                                330-650-6000 (Akron/Kent)
                                                330-656-2300 (Cleveland)
                                                330-650-2390 (Facsimile)
                                                sdworhatch@worhatchlaw.com

                                                Counsel for Plaintiff




                                                  14
